Case 1:05-md-01720-MKB-JO Document 7438 Filed 05/09/19 Page 1 of 1 PageID #: 109634
                                                                                     FILED
                                                                                 IN CLERK'S OFFICE
                                                                            U.S. DISTRICT COURT E.D.N.Y.

   May4,20i9                                                               * MAY 0 9 2019 ★
   From:SHARBANI DASGUPTA                                                     BROOKLYN OFFICE
          C/0 ALANKAR FASHIONS INC.
          17 PRESTONWOOD LANE
          EAST AMHERST, N.Y 14051-1648

   TO: United States District Court for the Eastern District of New York Clerk of Court
      225 Cadman Plaza
      Brooklyn, New York 11201

   RE: Statement of Objections
   In re Payment Card interchange Fee and Merchnt Discount Antitrust Litigation No.05-MD-01720(MKB)
   (JO)         -

   I am a member of the Rule 23(b)(3) in Settlement Class in the case called In re Payment Card
   Interchange Fee and Merchant Discount Antitrust Litigation.
   I am a class member because my N.Y State registered business (Certificate of Authority at New
   York State I.D # 99174221 expired on December 31"2007) ALANKAR FASHIONS INC. WITH
   business address as P.O.Box 651, Buffalo, N.Y 14231 and having my home address as Alankar
   Fashions Inc., 17 prestonwood lane. East Amhesrt, N.Y 14051-1648. My business was closed in
   October 30*^ 2007 and accepted Visa / Master Card till October 2007.

   / object to class counsel's requestfor attorneys'fees and expenses and/or to the requestfor
   services awards to the the Rule 23(b)(3) Class Plaintiffs.

   The reasonsfor objecting Is: I am a victim since the day the business was opened in a building
   in Rainbow Bivd, Niagara Fails, N.Y(June 2004).

   My personalInformation is:
   SHARBANI DASGUPTA
   17PREST0NW00D LANE
   EASTAMHERST, N.Y 14051-1648

   Yoursfaithfully




   Copy to:(l)Designated Rule 23(b)(3) Class Council: (2)Designated Ruie 23(b)(3) Class Council:
               Alexandra S. Bernay                              Mathew A. Eisenstein
           Rabbins Geller Rudman &Dowd LLP                  Arnold & Porter Kaye Scholer LLP
            6SS WestBrodway,Suite 1900                        601 Massachusetts Ave,NW
              San Diego, CA 92101                            Washington, DC20001-3743
